J-A18029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: H.W., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: C.W., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 1404 WDA 2021

              Appeal from the Order Entered November 15, 2021
              In the Court of Common Pleas of Allegheny County
                   Family Court at CP-02-AP-0000074-2021


BEFORE: STABILE, J., MURRAY, J., and McLAUGHLIN, J.

MEMORANDUM BY MURRAY, J.:                      FILED: AUGUST 22, 2022

     Appellant, C.W. (Mother), appeals from the order terminating her

parental rights to her son, H.W. (Child). Upon review, we affirm.

     The trial court recounted the factual and procedural history as follows:

           Child was born October [], 2019, to Mother and an unknown
     Father. Transcript of Testimony (“T.T.”) 77 at 22, 24-25; 78 at 8.
     No one has acknowledged paternity to Child. Id. at 6-11. On
     October 28, 2019, CYF received a protective service report. Id.
     at 14-15. The referral was in reference to Mother actively using
     substances and because Mother and Child tested positive for
     methadone and methamphetamines at the time of [Child’s] birth.
     Id. at 17-19. Mother admitted to CYF that she was using
     methamphetamines two weeks prior to Child’s birth and Mother
     represented to CYF that she was not in treatment at that time.
     T.T. 79 at 2; 9.

            On November 13, 2019, CYF opened a case for services and
     referred Mother and Child to Homebuilders services, as Mother
     told CYF that she would reside with a friend upon discharge from
     the hospital. Id. at 22-25. Mother was also referred to POWER
     for a drug and alcohol evaluation. T.T. 80 at 1-2.
J-A18029-22


           POWER recommended intensive outpatient treatment for
     Mother. Id. at 20-21. Mother reported to CYF that she was
     actively in treatment with Jade Wellness (“Jade”), which was
     acceptable to POWER at that time. Id. at 22-23; T.T. 82 at 10-
     11.

           On December 24, 2019, a CYF caseworker attempted to
     meet with Mother and Child. Id. at 17. Mother refused to meet
     with the caseworker, was non-compliant, and refused to provide
     her whereabouts to the caseworker. Id. at 18-21. The testimony
     described that the caseworker believed Mother was under the
     influence and erratic. Id. at 24. As a result, CYF obtained an
     Emergency Custody Agreement (“ECA”) on that date. T.T. 83 at
     1. A shelter hearing was held on December 26, 2019. Id. at 5.
     Child was removed from Mother and placed in the custody of CYF
     via an Auberle foster home. Id. at 8-13. At the January 22, 2020
     adjudicatory hearing, Mother stipulated to the facts that gave rise
     to dependency. On or around May 13, 2020, Child was placed
     with [K.B.] (“Foster Mother”), a pre-adoptive foster home
     placement where he has remained. T.T. 84 at 4-12; 20-23; T.T.
     133 at 2. Child has not returned to Mother’s legal or physical
     custody since the adjudicatory hearing held on January 22, 2020.
     Id. at 19.

           Mother struggled with housing throughout the course of CYF
     involvement in this matter. During the course of the dependency
     proceeding, Mother lived at various places to include the
     Blackburn Center, a domestic violence shelter, as well as with a
     man named Matthew Hubberly in Wilkins Township. T.T. 10 at 3-
     25; T.T. 41 at 11. Mother obtained an apartment in Youngwood,
     PA at the time of the TPR; however [she] never provided CYF with
     a copy of the lease. T.T. 115 at 23-25.

            Mother also had additional involvement in the criminal
     justice system. T.T. 89 at 23-24. On July 17, 2020, while Mother
     was serving a sentence of probation for drug possession and
     operating a motor vehicle with a suspended license, she was
     observed operating a motor vehicle without valid inspection and
     emission stickers. Wilkins Township Police Officer David Bokaw
     executed a traffic stop and Mother attempted to leave the scene,
     T.T. 6 at 20-21, and provided a false name to the police. T.T. 7
     at 1-15. Mother was searched and found to be in possession of
     methamphetamines. T.T. 8 at 1-2.


                                    -2-
J-A18029-22


            On October 20, 2020, [the] Monroeville Police Department
     responded to a welfare check of an individual and found Mother
     sitting on the side of William Penn Highway with two backpacks.
     T.T. 16 at 14-16; T.T. 21 at 23. During the course of the welfare
     check, it was determined that Mother had been recently involved
     in a suspected burglary. Mother’s backpack was searched and she
     was found to be in possession of stolen property and
     methamphetamines. T.T. 18 at 2-7; T.T. 2011-15. The police
     had received approximately twenty calls to the Wilkins Township
     house where Mother had been staying for a variety of complaints
     and disturbances ranging from drug activity to animal law
     violations. T.T. 11 at 3-4. Mother was sentenced to probation
     during the Child’s dependency proceedings and was determined
     to not be compliant with her probation. T.T. 91 at 19-24.

           Mother had an extensive mental health history with
     hospitalizations. T.T. 92 at 3-4. Mother had a diagnosis of bi-
     polar depression, anxiety, polysubstance abuse disorder, and
     previously attempted suicide. Id. at 5-6. CYF required Mother to
     engage in services with an intensive treatment program other
     than Jade because they did not believe it was the appropriate level
     of care for Mother, as Mother continued to relapse. Id. at 4; 75.
     CYF offered services other than Jade but Mother rejected [the]
     services. Id. 21-23. Mother represented to CYF that she would
     work with Jade to find her own treatment provider to obtain
     additional treatment services, but did not provide proof of
     receiving any such mental health services. T.T. 93 at 3-7. Mother
     also complicated matters when on November 9, 2021, she
     revoked her consent to release treatment records from Jade to
     CYF. T.T. 98 at 2-4. The revocation caused CYF to be unable to
     verify any alleged treatment Mother may have undergone.

           Mother had court-ordered reunification goals throughout the
     course of CYF’s involvement and Child’s dependency. T.T. 86 at
     17.    Mother’s reunification goals were: substance abuse
     treatment; complete POWER referrals; undergo random drug
     screens; mental health treatment; maintain stable employment;
     secure stable housing and for Mother to maintain consistent,
     ongoing and meaningful contact with Child. Id. 86 at 18-25; T.T.
     87 at 1-2; 15-22.

           CYF filed its petition for termination of parental rights
     against Mother and unknown Father on April 27, 2021. T.T. 85 at
     1-2. On November 12, 2021, when the [c]ourt conducted a TPR

                                    -3-
J-A18029-22


      hearing, the Child had been in CYF care for 22 (twenty-two)
      months.    Child has never been returned to Mother’s care
      throughout the lifetime of the case.

Trial Court Opinion, 4/7/22, at 6-11 (footnotes omitted).

      The court terminated Mother’s parental rights pursuant to 23 Pa.C.S.A.

§ 2511(a)(2), (5), (8), and (b). Mother timely appealed. Both Mother and

the trial court have complied with Pa.R.A.P. 1925.

      Mother presents three issues for our review:

      I. Whether the Trial Court committed fatal error and/or abused its
      discretion in finding that the Office of Children, Youth and Families
      met their burden of proof and proved by clear and convincing
      evidence that the parental rights of [Mother] should be terminated
      pursuant to 23 Pa C.S.A. § 2511 (a)(2), (a)(5), and (a)( 8)?

      II. Whether the Trial Court erred and/or abused its discretion by
      finding that the Office of Children, Youth and Families met their
      burden of proof and proved by clear and convincing evidence that
      terminating the parental rights of [Mother] best meets the needs
      and welfare of the minor child pursuant to 23 Pa C.S.A. §2511(b)?

      III. Whether [Mother] had ineffective assistance of counsel which
      resulted in the trial court erroneously terminating [Mother’s]
      parental rights?

Mother’s Brief at 5.

      In considering Mother’s issues,

      our standard of review requires [us to] accept the findings of fact
      and credibility determinations of the trial court if they are
      supported by the record. If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Instead, a
      decision may be reversed for an abuse of discretion only upon
      demonstration     of     manifest   unreasonableness,    partiality,
      prejudice, bias, or ill-will.

                                      -4-
J-A18029-22



      As [the Supreme Court] discussed in In re: R.J.T., [9 A.3d
      1179,1190 (Pa. 2010)], there are clear reasons for applying an
      abuse of discretion standard of review in these cases. [U]nlike
      trial courts, appellate courts are not equipped to make the fact-
      specific determinations on a cold record, where the trial judges
      are observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. R.J.T., 9 A.3d at 1190. Therefore, even where the facts
      could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead, we must defer
      to the trial judges so long as the factual findings are supported by
      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some citations

omitted).

      CYF has the burden to prove by clear and convincing evidence that its

asserted grounds for termination are valid. In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009). “[T]he standard of clear and convincing evidence is defined

as testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.” Id.

                               Section 2511(a)

      With respect to grounds for termination under 23 Pa.C.S.A. § 2511(a),

we need only agree “as to any one subsection in order to affirm

the termination of parental rights.” In re A.S., 11 A.3d 473, 478 (Pa. Super.

2010).   Instantly, we address the second subsection, which provides for

termination when

                                     -5-
J-A18029-22


      repeated and continued incapacity, abuse, neglect or refusal of
      the parent has caused the child to be without essential parental
      care, control or subsistence necessary for his physical or mental
      well-being and the conditions and causes of the incapacity, abuse,
      neglect or refusal cannot or will not be remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

      Subsection 2511(a)(2) “emphasizes the child’s present and future need

for ‘essential parental care, control or subsistence necessary for his physical

or mental well-being.’” In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008).

Grounds for termination under subsection (a)(2) are not limited to affirmative

misconduct. Id. “Where the parent does not exercise reasonable firmness in

declining to yield to obstacles, h[er parental] rights may be forfeited.” Id. at

83. The grounds for termination of parental rights under § 2511(a)(2) may

include acts of refusal as well as incapacity to perform parental duties. In re

S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (citation omitted). We have

long recognized that a parent is required to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities.          In re

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017).

      In her first issue, Mother claims “most of the conditions that led to

dependency have been remedied and the conditions that have not been

remedied can be remedied in a reasonable period of time.” Mother’s Brief at

17. The record does not support Mother’s claim. As Child’s counsel states,

“the record is replete with clear and convincing evidence of Mother’s repeated




                                     -6-
J-A18029-22


refusal to address the concerns that existed at the time the Child came into

care.” Child Advocate’s Brief at 24-25.

      Child came into CYF’s care when he was two months old. He turned two

years old shortly before the November 12, 2021 termination hearing. After

considering the testimony and evidence, the trial court determined CYF

      clearly established Mother’s failure to remedy the issues that
      caused [C]hild to be placed into care and Mother to be unable to
      provide essential care for Child. Given the fact that Child has been
      in care of CYF for 23 months, the [trial c]ourt justifiably concluded
      that Mother cannot or will not remedy the problems that have
      made her incapable of functioning as Child’s parent.

Trial Court Opinion, 4/7/22, at 22.

      The trial court noted Mother completed “only 11 of 29 drug screens

scheduled … despite the testimony that family members offered to transport

Mother, [but] she refused to get in the car and be transported.” Id. at 14-

15. The court stated it “was not persuaded by Mother’s rationale for lack of

appropriate drug and alcohol treatment,” and “reject[ed] Mother’s testimony

that if given the opportunity to be compliant with the goals moving forward,

that she would be.” Id. at 15.

      With regard to Mother’s mental health, licensed psychologist Dr. Terry

O’Hara testified to evaluating Mother, Child, K.B. (Foster Mother), and J.B.

(Foster Father) in June and July, 2021. N.T., 11/12/21, at 25. The parties

stipulated to Dr. O’Hara being an expert in forensic psychology. Id. After

meeting with Mother, Dr. O’Hara prepared a report stating his opinion that




                                      -7-
J-A18029-22


Mother’s “insight and judgment were assessed as poor and her prognosis is

poor.” Id. at 29; see also CYF Exhibit 1. Dr. O’Hara testified:

     Foremost [Mother] has a pretty significant history of criminal
     activity, including [past] charges, and a variety of pending
     charges as well, and [a] pretty significant history of substance
     abuse as well.

                                    ***

     I think that there are a variety of vulnerabilities in one’s
     presentation when there is poor insight and judgment. There is
     typically a lack of accountability and responsibility for one’s
     circumstances, and as a result, it is difficult for one to really
     remedy the concerns in one’s presentation.

           For example, according to the records from Clarion Hospital,
     there was a pretty significant presentation and suicide attempt, a
     history of suicide attempts by [Mother]. She seemed to minimize
     her experience at Clarion. From her account, she was on a low
     dosage of an anti-depressant medication and they were going to
     change her medication and that is why she was under supervision
     of a psychiatric facility which, in my experience, would not be a
     reasonable explanation for one to be psychiatrically hospitalized.

           There is typically a shortage of beds and one is not
     psychiatrically hospitalized unless there is serious imminent risk
     of harm to self or others.

            So with that example, there would be difficulties from my
     perspective when she is minimizing that historical hospitalization
     which is revelatory of poor coping skills, when there is not an
     accountability with respect to [] historical circumstances[. I
     expect] that there would be limitations in moving forward and
     recognizing the level of treatment one needs and a level of
     vigilance with respect to one’s mental health.

N.T., 11/12/21, at 29-31.

     Dr. O’Hara diagnosed Mother with numerous disorders related to “major

depression, recurrent”; opiate use; stimulant/amphetamine use; alcohol use;


                                    -8-
J-A18029-22


antisocial personality; bipolar; and “suicide lethality.”   Id. at 44-46.   In

addition, Dr. O’Hara “questioned [Mother’s] accuracy as a historian.” Id. at

33. He stated that his recommendations were “limited as [he] didn’t have any

way to corroborate what was going on.” Id. 49. While Dr. O’Hara testified

there “would be several advantages to allowing [Mother] more time to

determine her capacity to care for [Child’s] needs and welfare” if Mother was

progressing with mental health and substance abuse treatment, he

also opined that rehabilitation can be “a longer process” when multiple

substances are involved.     Id. at 66.     Dr. O’Hara further observed the

“advantages for [Child] being adopted” if Mother was not consistent in

addressing her mental health and substance abuse issues. Id. at 51-52. He

stated “it is much easier for a child to develop security and attachment when

there is safety, security, stability and nurturance.” Id. at 70.

      CYF caseworker Lisa Ketter testified that Mother was on probation and

had “not been compliant with probation.” Id. at 91. Moreover, Mother was

“minimally compliant with her mental health goal and her drug and alcohol

goal.” Id. at 94. According to Ms. Ketter, few days before the hearing, CYF

received information that Mother “was involved with Jade Wellness.” Id. at

98.   “However, she revoked her release of information for the agency to

continue to talk with that program as of that date, November 9, 2021.” Id.

Ms. Ketter testified that Mother,

      continued to show signs of relapse and she entered programs
      indicating relapse, her behavior was erratic, she was failing to

                                     -9-
J-A18029-22


      show for parent/child visitation even when it was -- and she was
      pretty good at the virtual visits, but she also missed those visits
      as well. She missed multiple medical and early intervention visits
      and all of that was of concern.

Id. at 100.

      The trial court found “Caseworker Ketter credibly testified.” Trial Court

Opinion, 4/7/22, at 15.    In contrast, the court “did not accept Mother’s

averments because she has had the opportunity for the 23 months that the

Child has been in care and during that time her actions prove the opposite.”

Id. at 16; see also In re S.C., 247 A.3d at 1105 (The court at termination

may reject as untimely or disingenuous a parent’s vow to follow through on

necessary services where the parent failed to co-operate with the agency or

take advantage of available services during dependency proceedings.).

      As the record supports the trial court’s credibility findings, we discern

no error in its conclusion that termination was proper under Section

2511(a)(2). Mother’s first issue does not merit relief.

                               Section 2511(b)

      In her second issue, Mother argues the record does not support

termination under Section 2511(b), which requires that the trial court “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.” 23 Pa.C.S.A. § 2511(b). Mother asserts the trial

court abused its discretion given its “emphasis on [Mother’s non-]compliance

with her reunification goals, when the focus should be on the needs and




                                    - 10 -
J-A18029-22


welfare of [Child] and the bond that he holds with [Mother].” Mother’s Brief

at 23. Mother’s argument is unconvincing.

      Under Section 2511, “the court must engage in a bifurcated process

prior to terminating parental rights.”   In re L.M., 923 A.2d 505, 511 (Pa.

Super. 2007). Initially, the focus is on the conduct of the parent pursuant to

§ 2511(a).    Id.    “Only if the court determines that the parent’s conduct

warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511(b): determination of the

needs and welfare of the child under the standard of best interests of the

child.” Id. When the trial court considers a child’s needs and welfare, the

“extent of any [parental] bond analysis ... necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 763 (Pa.

2008).

      [I]n addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also consider
      the intangibles, such as the love, comfort, security, and stability
      the child might have with the foster parent. Additionally, this
      Court stated that the trial court should consider the importance of
      continuity of relationships and whether any existing parent-child
      bond can be severed without detrimental effects on the child.

In re A.S., 11 A.3d at 483 (citations omitted).

      Here, Child has been in the pre-adoptive home of Foster Parents since

May 13, 2020.       N.T., 11/12/21, at 84.    Dr. O’Hara opined that Child was

bonded with both Mother and Foster Parents. Id. at 74. Dr. O’Hara testified

that Foster Parents “showed strong parenting skills. [Child’s] comportment


                                     - 11 -
J-A18029-22


towards his foster parents was very positive, and there [are] a lot of

indications that the foster parents are providing him with safety, security and

stability.” Id. at 5. Dr. O’Hara explained:

      At [Child’s] age at the time of the evaluation, 19 months, he is
      developing a sense of trust and starting to exhibit some
      autonomous behaviors as well. These developmental themes
      really suppose safety, security and stability, and without that
      backdrop, it is very difficult for children to make progress on those
      developmental themes.

Id.

      CYF caseworker Lisa Ketter testified that termination would not be

detrimental to Child, who was doing well in his placement with Foster Parents

and “bonded with the entire family.” Id. at 105.

      Also, Foster Mother testified:

      I want [Mother and Child] to maintain a relationship.

            I think that eventually [Child] would want a relationship with
      her, that is his mom, but it’s not like he knows any different right
      now. He doesn’t know when he is going to see her, he doesn't
      know the difference if there is a missed visit.

      … I do want him to maintain a relationship with her. I want them
      to have a relationship.

      I mean, I can tell that he loves the interaction with her, you know.
      When they are together, I can definitely see that there is a bond,
      there is a fondness there, they like interacting, but again, I don’t
      think he gets who she is[.]

Id. at 153-54.

      The trial court found Child’s “primary bond is with” Foster Parents, who

are Child’s “main sources of love, comfort, and security.” Trial Court Opinion,


                                       - 12 -
J-A18029-22


4/7/22, at 27. The court further concluded Child, “will not suffer extreme and

emotional consequences by severing the bond.” Id. The court

      conducted an individualized bond-effect analysis in this case.
      Although Mother appeared to have a bond with the Child, this
      [c]ourt balanced any bond against Mother’s inability to serve the
      needs of the child. This 25 month old child has been out of
      Mother’s care for 23 months. This [c]ourt keeps “the ticking clock
      of childhood ever in mind. Children are young for a scant number
      of years, and we have an obligation to see to their healthy
      development quickly.”

Trial Court Opinion, 4/7/22, at 26 (citation omitted). Accordingly, the court

emphasized that Child “deserves permanency,” id. at 28, and acted within its

discretion in finding termination to be in Child’s best interests under Section

2511(b). In re A.S., supra.

                           Counsel’s Ineffectiveness

      In her third and final argument, Mother asserts trial counsel was

ineffective for failing to introduce into evidence “more documents . . . to verify

her capacity to parent” Child. Mother’s Brief at 24. Mother acknowledges trial

counsel   introduced   evidence    of    Mother’s   “treatment   at   Geyser   and

Waddington,” but claims counsel’s failure to introduce “more documents”

constituted ineffectiveness, and resulted in “her parental rights being

terminated.” Id.

      Mother fails to identify or describe the documents, or otherwise explain

how they would have impacted the outcome of the termination hearing.

B.S.G. v. D.M.C., 255 A.3d 528, 535 (Pa. Super. 2021) (“It is beyond cavil

that where an appellate brief fails to provide any discussion of a claim with

                                        - 13 -
J-A18029-22


citation to relevant authority or fails to develop the issue in any other

meaningful fashion capable of review, that claim is waived.” (citation and

quotation marks omitted)); see also Pa.R.A.P. 2119(a). Thus, Mother’s issue

is waived.

       Even if Mother had preserved this argument, we would conclude it is

meritless. This Court has explained:

       The unique nature of parental termination cases has long been
       recognized by the Supreme Court of Pennsylvania. Thus, [in] In
       re Adoption of R.I., 455 Pa. 29, 312 A.2d 601 (1973), the
       Supreme       Court    held    that    an    indigent   parent   in
       a termination of parental rights case has a constitutional right to
       counsel. The right to counsel in parental termination cases is the
       right to effective assistance of counsel even though the case is
       civil in nature. However, this right is more limited than that in
       criminal cases, as claims of ineffective assistance of counsel must
       be raised on direct appeal. We then review the record as a whole
       to determine whether or not the parties received a “fundamentally
       fair” hearing; a finding that counsel was ineffective is made only
       if the parent demonstrates that counsel’s ineffectiveness was “the
       cause of the decree of termination.”

In the Interest of J.T., 983 A.2d 771, 774-75 (Pa. Super. 2009) (some

citations omitted). As set forth above, the evidence supports the trial court’s

termination of Mother’s parental rights under 23 Pa.C.S.A. § 2511(a)(2) and

(b). Mother received a fundamentally fair hearing. Accordingly, no relief is

due.

       Order affirmed.




                                     - 14 -
J-A18029-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




                          - 15 -